This cause having heretofore been submitted to the Court upon the transcript of the record of the orders herein and upon briefs and argument of counsel for the respective parties, and the record having been inspected, and the Court being now advised of its judgment to be given in the premises, it is considered, ordered and decreed that the order appealed from be and the same is *Page 738 
hereby reversed in so far as it purports to permit the defendants to file as a part of the record herein their demurrer to the bill of complaint, as tendered with the motion to set aside the decree pro confesso theretofore entered against the defendants, but in all other respects the order appealed from is affirmed.
BROWN, C. J., AND WHITFIELD, TERRELL AND STRUM, J. J., concur.